Citation Nr: 0603387	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as secondary to Agent Orange exposure.

2.  Entitlement to service connection for an eye disorder as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for chloracne as 
secondary to Agent Orange exposure.

4.  Entitlement to service connection for heart disease of 
dilated cardiomyopathy with congestive heart failure (CHF) 
(also claimed as cardiovascular disease) as secondary to 
diabetes mellitus.

5.  Entitlement to service connection for chronic disability 
of the left upper extremity (also claimed as neurological 
problems) as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1970 to November 
1976.

The issues of entitlement to service connection for an eye 
disorder, heart disease of dilated cardiomyopathy with CHF 
(also claimed as cardiovascular disease), and chronic 
disability of the left upper extremity (also claimed as 
neurological problems) as secondary to diabetes mellitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran has a current diagnosis of type 2 diabetes 
mellitus.

2. The veteran had active military service in the Republic of 
Vietnam during the Vietnam era.

3.  There are no findings of chloracne or other skin disorder 
that can be linked to active service.


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus was incurred in active military 
service as a result of exposure to Agent Orange.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Neither chloracne nor any other skin disorder was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that these claims have been sufficiently developed pursuant 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claims.

First, prior to the January 2004 rating decision that 
originally denied the claims, the veteran was provided with a 
September 2003 letter that outlined the evidence necessary to 
substantiate his claims, and the respective obligations of 
the Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  While a copy of the form entitled What the 
Evidence Must Show is not in the record, it is identified as 
an enclosure on the September 2003 letter, and the Board 
finds that it may therefore presume that it was sent and 
received.  

In addition, while the January 2004 rating decision and April 
2004 statement of the case advised the veteran that his claim 
was being denied on the basis that there was an inadequate 
evidence of exposure to Agent Orange, the veteran was also 
advised that service connection could only be granted for a 
disability which began during service.

While the September 2003 VCAA notice letter may not have 
requested that appellant provide any evidence in the 
veteran's possession that pertains to the claims as addressed 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated by the foregoing communications from the RO, the 
Board finds that appellant was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claims.  
All the VA requires is that the duty to notify under the VCAA 
is satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have ben satisfied.  See Bernard v. Brown, 4 Vet. App. 383 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has indicated any 
intention to provide additional evidence.

Moreover, to the extent the Board has granted the veteran 
service connection for diabetes mellitus, any failure to 
notify and/or develop this claim cannot be considered 
prejudicial to the veteran.

Therefore, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
VCAA is not necessary.

The veteran claims entitlement to service connection diabetes 
mellitus and chloracne as a residual of exposure to Agent 
Orange during service.

The record reflects that the veteran served with the United 
States Navy from November 1970 to November 1976, and that 
during this period, he served onboard the USS Oriskany 
between September 1972 and September 1973, and that following 
a period of training in Georgia between September 1973 and 
February 1974, the veteran rejoined the USS Oriskany at the 
end of February 1974.  Service department records reflect 
that the USS Oriskany was located in the official waters off 
of Vietnam on numerous dates between September 1972 and March 
1973.  

Certificates evidencing the veteran's training are of record, 
and the last is dated February 7, 1974.  An in-service 
transfer and receipt record reflects that the veteran 
departed from his location for training in Georgia on 
February 9, 1974, and that he thereafter did not arrive back 
onboard the USS Oriskany until February 26, 1974.  During the 
interim period, the veteran asserts that he was flown to the 
Philippines and then to Da Nang, Vietnam, where he stayed for 
a period of two weeks before being flown to the USS Oriskany.

The veteran has provided statements and testimony asserting 
that he set foot in Vietnam on numerous occasions while the 
USS Oriskany was stationed in the waters off of Vietnam.  At 
the time the veteran was flown back to the USS Oriskany in 
February 1974, the Board notes that while there is evidence 
that the ship was no longer stationed in the waters off of 
Vietnam (the last and final assignment ended in March 1973), 
there is evidence that it had returned to the waters off of 
the Philippine coast, which would have still placed the ship 
in close proximity to Da Nang, Vietnam.

The record contains medical records that reflect a current 
diagnosis of type 2 diabetes mellitus.  They do not, however, 
reference any findings of diagnoses of chloracne or other 
skin disability on the feet or other area of the body (the 
veteran claimed in his Board hearing that his skin disorder 
primarily affected his feet (transcript (T.) at p. 10)).  

In fact, VA outpatient foot evaluation in March 2003 of the 
veteran's feet revealed both feet to be within normal limits, 
with mild drying of the skin and no other problems.  
Similarly, in August 2003, dermatological evaluation revealed 
that the skin was warm and dry.


II.  Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Moreover, in the 
case of diabetes mellitus, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (emphasis added).

The law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2005).

Type 2 diabetes mellitus disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent at any time after which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii).

In this case the veteran avers that he developed type 2 
diabetes mellitus as a result of exposure to Agent Orange in 
service.  As was noted above, the record reflects multiple 
and current diagnoses of type 2 diabetes mellitus.  

That the veteran has a current diagnosis of type 2 diabetes 
mellitus is not at issue.  Rather, the difficulty with the 
veteran's claim is whether he served in Vietnam during the 
specified period of time so that he is presumed to have been 
exposed to Agent Orange during service.

The veteran's DD Form 214 reflects that the veteran was 
awarded the Vietnam Service Medal and Vietnam Campaign Medal, 
although the Board is mindful of the fact that the award of 
these medals does not necessarily prove service in Vietnam 
within the meaning of the applicable law.  

In addition, however, the Board has closely examined the 
veteran's statements and testimony with respect to his 
alleged two-week visit to Da Nang following his last training 
in Georgia in February 1974, and finds that it fits squarely 
within an unaccounted for period between the conclusion of 
that training and the date that he reported for duty on the 
USS Oriskany at the end of February 1974.  More specifically, 
the records show that he physically departed from Georgia on 
February 9, 1974, and that he thereafter did not arrive 
onboard the USS Oriskany until February 26, 1974, and the 
Board finds that the veteran's assertion of a temporary two-
week assignment in Da Nang prior to his return to the USS 
Oriskany is a reasonable explanation for what happened during 
this period of time, and is otherwise not contradicted by 
anything in the record.  The Board would also note that 
although the USS Oriskany was no longer on assignment in the 
official waters off of Vietnam as of February 1974, there is 
evidence that it was in the waters off of the coast of the 
Philippines and would have continued to be within easy reach 
of a flight from Da Nang.  The Board is also otherwise 
impressed with the veteran's credibility regarding his visits 
to Vietnam during service.

Accordingly, the Board finds that the veteran's statements 
and testimony, along with all the other evidence referred to 
above, indicates that the veteran had a temporary duty 
assignment which resulted in him serving in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(f).

The Board further finds that the evidence therefore supports 
a grant of service connection for diabetes mellitus.  The 
veteran has a current medical diagnosis of type 2 diabetes 
mellitus.  The evidence of record also indicates that the 
veteran served in the Republic of Vietnam during the Vietnam 
era and is therefore presumed to have been exposed to Agent 
Orange during service.  As such presumptive service 
connection under the provisions of 38 C.F.R. § 3.309(e) is 
warranted.

Turning to the veteran's claim for service connection for 
chloracne, although the Board has conceded exposure to Agent 
Orange during service, and the service medical records 
reflect treatment for rashes in October 1971 and September 
1974, and a September 1976 complaint of a rash in the groin 
area since December 1975, in order to prevail on any claim 
for service connection, there must be evidence of a current 
disability.  As was noted in the Board's discussion of the 
evidence, there are no medical findings or diagnoses of 
chloracne or other skin disability on any part of the body at 
any time after service, and it should also be noted that as a 
layperson, the veteran's statements concerning the existence 
of a chronic skin disorder on his feet and other parts of his 
body are of no probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board further notes that it is not required to obtain an 
examination for an opinion as to this claim since the lack of 
a current diagnosis of disability renders the claim incapable 
of substantiation.  38 C.F.R. § 3.159(c)(4) (2005).

Consequently, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
chloracne.


ORDER

The claim for service connection for type 2 diabetes mellitus 
as secondary to Agent Orange exposure is granted.

The claim for service connection for chloracne as secondary 
to Agent Orange exposure is denied.


REMAND

As a result of the Board's decision to grant service 
connection for type II diabetes mellitus as secondary to 
Agent Orange exposure, the Board finds that current evidence 
of heart disease, and recent complaints of worsening vision 
and ligament laxity warrants the remand of the remaining 
issues on appeal for examinations and opinions as to whether 
it is at least as likely as not that any current eye 
disorder, heart disease of dilated cardiomyopathy with CHF 
(also claimed as cardiovascular disease), and chronic 
disability of the left upper extremity (also claimed as 
neurological problems) are related to the veteran's newly 
service-connected diabetes mellitus.

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded an 
appropriate VA visual examination to 
determine the etiology of any current eye 
disorder.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
eye disorder is causally related to the 
veteran's service-connected diabetes 
mellitus.

2.  The veteran should be afforded an 
appropriate VA cardiological examination 
to determine the etiology of any current 
heart disorder.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
state whether it is at least as likely as 
not that any current heart disorder is 
causally related to the veteran's 
service-connected diabetes mellitus.

3.  The veteran should be afforded an 
appropriate VA neurological examination 
to determine the etiology of any current 
disability of the left upper extremity 
(also claimed as neurological problems).  
The veteran's claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
disability of the veteran's left upper 
extremity is causally related to his 
service-connected diabetes mellitus.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues of entitlement to service 
connection for an eye disorder, heart 
disease of dilated cardiomyopathy with 
CHF (also claimed as cardiovascular 
disease), and chronic disability of the 
left upper extremity (also claimed as 
neurological problems) should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


